                                Case 19-80399            Doc 21       Filed 06/30/19           Page 1 of 2
                                              United States Bankruptcy Court
                                            Middle District of North Carolina
In re:                                                                                                     Case No. 19-80399-lmj
Joe Sanderford And Son Logging, Inc.                                                                       Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0418-1                  User: randolph                     Page 1 of 1                          Date Rcvd: Jun 28, 2019
                                      Form ID: 163                       Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 30, 2019.
db             +Joe Sanderford And Son Logging, Inc.,   P.O. Box 337,   Goldston, NC 27252-0337
               +Capital Bank, N.A.,   300 E. Raleigh St.,   Siler City, NC 27344-3202

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 30, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 28, 2019 at the address(es) listed below:
              Gregory Chocklett     on behalf of Creditor    Direct Capital, Div. of CIT Bank, NA
               gchocklett@chocklettlaw.com
              James B. Angell    on behalf of Trustee James B. Angell, JAngell@hsfh.com, mmurdock@hsfh.com,
               jmcinnes@hsfh.com,jba10@trustesolutions.net
              James B. Angell,    jangell@hsfh.com, mmurdock@hsfh.com,jmcinnes@hsfh.com,
               jba10@trustesolutions.net
              James B. Craven, III    on behalf of Creditor Erin Crawford Sanderford jbc64@mindspring.com
              Matthew F. Kye    on behalf of Creditor   Sumitomo Mitsui Finance and Leasing Co., Ltd.
               mkye@kyelaw.com
              Phillip E. Bolton    on behalf of Debtor    Joe Sanderford And Son Logging, Inc. filing@boltlaw.net
              William P. Miller    bancm_ecf@ncmba.uscourts.gov
                                                                                              TOTAL: 7
                          Case 19-80399             Doc 21   Filed 06/30/19       Page 2 of 2
Form 163

                                 UNITED STATES BANKRUPTCY COURT
                                             Middle District of North Carolina
                                                101 S. Edgeworth Street
                                                 Greensboro, NC 27401

                                                                                  Bankruptcy Case No.: 19−80399
IN THE MATTER OF:
Joe Sanderford And Son Logging, Inc.   46−2469284
P.O. Box 337
Goldston, NC 27252

   Debtor(s)



TO THE DEBTOR AND ALL OTHER PARTIES IN INTEREST:

Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if
you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult one.)

TAKE NOTICE THAT the following request has been made with the Court:

Motion for Relief From Stay regarding Tigercat 720E Feller Buncher, Tigercat 5000 Saw Head, Lights, AC/Heat, CB
Radio, Stereo, and 28L Tires filed by Creditor Direct Capital, Div. of CIT Bank, NA


TAKE FURTHER NOTICE THAT any interested party who has objections to the request MUST FILE A WRITTEN
OBJECTION on or before 7/10/19 with the movant and with the U.S. Bankruptcy Court at the following address:

                                                     P.O. Box 26100
                                               Greensboro, NC 27420−6100

If no objections are filed within said time period, the Court will consider this motion without a hearing. If objections
are timely filed, a hearing on the motion will be held on 7/18/19 at 11:00 AM in the following location:


                                               Courtroom − Venable Center
                                               Dibrell Building − Suite 280
                                                302 East Pettigrew Street
                                                   Durham NC 27701




Dated: 6/28/19                                                                    OFFICE OF THE CLERK/TR
